Citation Nr: 9918392	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active service from January to June 1943.  He 
died on November [redacted] 1988, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
service connection for the cause of the veteran's death.

This matter was previously before the Board.  In a decision 
rendered in December 1997, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an August 1998 Order, 
the Court vacated the Board's decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  The Board then remanded the case 
to the RO to obtain a VA medical expert opinion as to the 
cause of the veteran's death.  That opinion has been 
obtained, and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's death certificate shows that he died on 
November [redacted] 1988, as a result of cardiopulmonary arrest, due 
to or as a consequence of severe metabolic acidosis, due to 
or as a consequence of vascular embolization to the left leg 
and viscera.  Chronic renal failure was listed as a 
significant condition contributing to death but not related 
to the cause given.

3.  At the time of the veteran's death, service connection 
had been established for a recurrent dislocation of the 
medial semilunar cartilage of the left knee, rated as 30 
percent disabling.

4.  The vascular embolization of the left leg and viscera was 
not present until many years after service, and was not 
caused or aggravated by a service-connected disability.

5.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As will be discussed, the Board is also satisfied 
that all relevant facts have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to assist.  Id.

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The veteran died on November [redacted] 1988, with the death 
certificate listing cardiopulmonary arrest due to or as a 
consequence of severe metabolic acidosis due to or as a 
consequence of vascular embolization of the left leg and 
viscera.  Chronic renal failure was listed as a significant 
condition contributing to death.  No autopsy was performed.  
At the time of the veteran's death, service connection was 
established for recurrent dislocation of the medial semilunar 
cartilage of the left knee, rated as 30 percent disabling.

The appellant does not contend that any of the disorders 
listed on the veteran's death certificate began in service.  
The Board also notes that service medical records make no 
reference to any of those conditions, and no medical opinion 
of record relates any of those conditions to service.  
Instead, the appellant's theory in support of her claim is 
that the veteran's service-connected left knee disability 
caused the embolization of the left leg which in turn 
contributed in part to the veteran's death.  After reviewing 
the evidence of record, however, the Board disagrees.

Medical records from Marquette General Hospital dated in 
November 1988 show that the veteran was admitted for a sudden 
onset of "painful, cold left leg with weakness and tingling 
sensation."  William W. Phillips. D.O., rendered a diagnosis 
of embolus of the lower extremity.  None of these records 
mention the veteran's service-connected left knee disability, 
nor do they include an opinion as to the relationship between 
that disability and the cause of the veteran's death.

In support of her theory, the appellant submitted two letters 
from Dr. Phillips dated in October 1993 and December 1994.  
These letters include Dr. Phillips' statement that he had 
attended the veteran in the Emergency Room on November 26, 
1988, for an acute thromboembolism involving the left lower 
extremity.  The veteran also was treated for chronic renal 
failure and was on dialysis.  Dr. Phillips noted statements 
by the appellant concerning the veteran's long-standing, 
severe degenerative arthritis of the left knee which was a 
service-connected disability.  Dr. Phillips then concluded 
that it was very likely that this underlying condition was 
responsible for the origination of the blood clot because of 
the veteran's inability to use that joint.  Dr. Phillips thus 
determined that this underlying condition was at least 
partially responsible for the veteran's death.

The opinions by Dr. Phillips are contradicted by opinions 
rendered by a VA physician who reviewed the veteran's claims 
file.  In June 1997, a VA physician indicated that he had 
carefully reviewed the veteran's records, with a special 
emphasis on the last hospital admission at Marquette General 
Hospital.  It was noted that the operative report with regard 
to the femoral embolectomy indicated that the initial 
thickening of the femoral artery seemed to have an occlusive 
quality; as a result, the embolic event appeared to have been 
on the basis of chronic vascular disease.  The physician then 
concluded that there was no evidence to suggest that the 
veteran's service-connected left knee disability caused or 
contributed to his death in any way.  

Based on the seemingly divergent medical opinions, the Board 
requested an additional VA medical expert opinion as to 
whether it was at least as likely as not that the veteran's 
service-connected left knee disability contributed 
substantially or materially to cause the veteran's death, 
combined to cause death, or aided or lent assistance to the 
production of death as opposed to casually sharing in 
producing death.  In February 1999, the same VA physician 
reviewed the claims file again, with particular emphasis on 
Dr. Phillips' opinions.  The VA physician stated that Dr. 
Phillips' opinions were obviously based on information 
provided by the veteran's wife and not the result of having 
examined the veteran.  He added that the veteran undoubtedly 
had a problem with his left knee, but nothing in the record 
showed it to be significantly disabling.  It also was noted 
that the veteran had several serious medical problems to 
include renal failure, hypertension, arterio-sclerotic heart 
disease, a history of peritonitis, and possible chronic liver 
disease.  The VA physician concluded that these problems 
could have contributed to the development of the arterial 
clot.  The physician therefore opined the service-connected 
arthritis of the left knee was in no way responsible for the 
veteran's death.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The Board has carefully considered Dr. Phillips' 
opinions that the veteran's arthritis of the left knee 
contributed to his death.  However, these opinions do not 
appear to be based on a review of the veteran's claims file 
but on a history provided by the appellant.  In Swann v. 
Brown, 5 Vet. App. 229, 223 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, the VA physician's opinions were based on a 
review of the entire claims file on two separate occasions, 
including Dr. Phillips' opinions of a nexus between the 
service-connected left knee disability and the veteran's 
death.  Moreover, the VA physician's opinions which conclude 
that the service-connected arthritis of the left knee was in 
no way responsible for the veteran's death are unambiguous 
and supported by sound rationale.  The Board also notes that 
the treatment reports from Marquette General Hospital at the 
time of the veteran's death make no reference to the 
veteran's service-connected arthritis of the left knee.  
Thus, the Board finds the opinions provided by the VA 
physician to be of greater probative value than those 
opinions provided by Dr. Phillips.

The Board is sympathetic to the appellant's loss of her 
husband; nevertheless, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  While the Board has noted the 
appellant's contentions as to the cause of death, the 
appellant, as a lay person who is untrained in the field of 
medicine, is not competent to provide a medical opinion as to 
the cause of the veteran's death.  Accordingly, these 
statements are of no probative value and cannot serve as a 
basis for granting her claim for service connection.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

